UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 4) x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-165863 E-Waste Systems, Inc. (Exact name of registrant as specified in its charter) Nevada 26-4018362 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1350 E. Flamingo, #3101, Las Vegas, NV (Address of principal executive offices) (Zip Code) 650-283-2907 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 23, 2014, there were 394,893,241 shares of our common stock issued and outstanding. Table of Contents Explanatory Note:This revision of filing is being made in order to update financials to eliminate consolidation with Variable Interest Entity and to conform to final audited results provided in the 2013 10-K. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 11 Item 4: Controls and Procedures 11 PART II – OTHER INFORMATION Item 1: Legal Proceedings 12 Item 1A: Risk Factors 12 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3: Defaults Upon Senior Securities 14 Item 4: (Removed and Reserved) 14 Item 5: Other Information 14 Item 6: Exhibits 14 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our condensed consolidated financial statements included in this Form 10-Q are comprised of the following: F-1 Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) as restated and March 31, 2012 F-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 as restatedand March 31, 2012 (unaudited); F-3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 as restated, and March 31, 2012 (unaudited); F-4 Notes to Condensed Consolidated Financial Statements (unaudited). These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2013 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents E-Waste Systems, Inc. and Subsidiary CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS (As Restated) CURRENT ASSETS: Cash and cash equivalents $ $ Total Current Assets Investments - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued expenses, related parties Short-term notes payable Short-term related party convertible notes payable, net Short-term convertible notes payable, net Derivative liability on short-term convertible notes payable Total Current Liabilities Long term portion of convertible notes payable, net TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, Series A, $0.001 par value, 10,000,000 shares authorized; 650 and 0 shares issued and outstanding, respectively 1 - Common stock, $0.001 par value, 490,000,000 shares authorized; 137,823,587 and 106,504,926 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F - 1 Table of Contents E-Waste Systems, Inc. and Subsidiary UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, (As Restated) OPERATING EXPENSES Officer and director compensation Professional fees General and administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER (EXPENSE) INCOME: Interest expense, net ) ) Change in derivative liability ) Loss on settlement of contingent consideration - ) TOTAL OTHER (EXPENSE) INCOME ) ) Loss from Operations before Income Taxes ) ) Provision for Income Taxes - - NET LOSS FROM CONTINUING OPERATIONS ) ) Income (Loss) from Discontinued Operations, net of Income Taxes ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted Loss per Share from Continuting Operations $ ) $ Basic and Diluted Loss per Share from Discontinued Operations $ $ NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements F - 2 Table of Contents E-Waste Systems, Inc. and Subsidiary UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss from continuing operations $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Bad debt provision - Origination interest charge - Convertible notes payable executed for services - Amortization of debt discount - Change in derivative liability ) Common stock issued for services Contributed capital - Provision for allowance on accounts receivable - Loss on settlement of contingent considerations - Changes in operating assets and liabilities: Accounts receivable, net ) - Accounts payable and accrued expenses ) Accrued expenses, related parties NET CASH USED IN CONTINUING OPERATING ACTIVITIES ) ) NET CASH PROVIDED BY (USED IN) DISCONTINUED OPERATING ACTIVITIES ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable - Proceeds from notes payable - Proceeds from contributed capital - NET CASH PROVIDED BY CONTINUING FINANCING ACTIVITIES NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
